DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 have been cancelled in preliminary amendment dated 08/17/2021. Claims 20-37 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 23-25 is/are rejected under 35 U.S.C. 102(a) or 102(b) as being anticipated by SALVAT (U.S. Pub. 2009/0109033).
Regarding claim 20,
SALVAT teaches a method comprising:
transmitting a plurality of parameters relating to a medical asset (see fig. 10; [0057] teaches a medical tray or asset 10) to a central computer, the medical asset including one or more tags positioned thereon for transmitting the plurality of parameters ([0058] teaches that the tray or asset can be provided with a RFID tag which can be tracked); and 
determining a status of the medical asset based on the plurality of parameters using an algorithm on the central computer, the plurality of parameters being weighted for use by the algorithm([0062] and [0063] teach collection of data regarding an item’s location, and an asset’s contents, each respectively corresponding to parameters; [0065] teaches that “whenever there is a discrepancy, only the item that is confirmed to be missing by the medical representative is charged for. Initial data corresponding to the determination that an item is missing is interpreted as corresponding to a parameter. While subsequent data corresponding to a confirmation of a missing item is interpreted as corresponding to a further parameter. At least [0062]-[0065] are therefore interpreted as teaching a plurality of weighted parameters as claimed); 
wherein at least one of the plurality of parameters is configured to be an overriding parameter which automatically defines the status of the medical asset and overrides the status of the medical asset (In [0065] the parameter which indicates confirmation of a missing asset is interpreted as corresponding an "overriding parameter" because it controls the missing or not missing status of the asset and which further controls the charging of a missing asset.) 
Regarding claim 23,
Salvat teaches that the plurality of parameters comprises location data relating to the location of the medical asset ([0058] teaches that the location of the asset is preferably determined in a number of ways. The tray or asset can be provided with a RFID tag which can be tracked.)
 Regarding claim 24,
Salvat teaches that a geo-fence defining an area using a plurality of aggregators is used to determine the location data ([0058] teaches that an asset can be provided with a communication device which communicates the location of asset to a main server of the tracking system by utilizing a Geo-fence surrounding the location).
Regarding claim 25,
Salvat teaches that each aggregator in the plurality of aggregators communicates with neighboring aggregators and with the central computer to determine the location data within the area of the geo-fence (at least the “Abstract” teaches that the tracking system utilizes geo-fences established around buildings, thus disclosing a plurality of communicating aggregators, as recited).

Claim(s) 27-29 and 34 is/are rejected under 35 U.S.C. 102(a) or 102(b) as being anticipated by GRUBY (U.S. Pub. 2015/0339445).
Regarding claim 27,
Gruby teaches a method comprising:
transmitting parameter data relating to a medical asset to a central computer, the asset including one or more tags positioned thereon for transmitting the parameter data ([0028] teaches the collection of data from at least one asset;[0039] teaches that the system involves sequential compression assets in a medical environment and collecting data concerning the utilization of said assets); and 
determining a status of the medical asset based on the parameter data using an algorithm on the central computer ([0028] and [0029] teach that the collected signals from an asset can be used to classify an asset as, e.g., available, in use, dirty, being cleaned, needs maintenance, etc.); 
wherein the status of the medical asset is used to compile a profile of the medical asset over time to determine a usage rate of the medical asset ([0032] teaches collecting usage data from the assets wherein the usage data may be used by itself or in combination with some or all of the collected data to determine a utilization rate for each asset, such as the ratio between the number of assets available for use/already in use and the total number of assets, or the raw number of assets in use or not in use at any given time or during any given period of time; and further teaches that the usage rate may be calculated as a function of time or location, or for a particular span of time or particular location.)
Regarding claim 28,
	Gruby teaches that the profile over time is determined using accelerometer data relating to movement of the asset such that the movement of the asset is used to determine the status of the asset over a specified time period([0029] teaches obtaining signals indicative of movements of equipment into and out of a patient's assigned room; [0031] teaches that a positioning system may provide data indicating that an asset is in motion). 
Regarding claim 29,
Gruby teaches that the profile of the medical asset over time correlated to the usage of the asset over time ([0032] teaches collecting usage data from the assets wherein the usage data may be used by itself or in combination with some or all of the collected data to determine a utilization rate for each asset such as the raw number of assets in use or not in use at any given time or during any given period of time).

Regarding claim 34,
Gruby teaches that  the parameter data comprises accelerometer data relating to movement of the medical asset through a specified area such that the movement of the medical asset is used to determine the status of the medical asset ([0029] of Gruby teaches obtaining signals indicative of movements of equipment into and out of a patient's assigned room; [0031] teaches that a positioning system may provide data indicating that an asset is in motion). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALVAT (U.S. Pub. 2009/0109033) in view of GRUBY (U.S. Pub. 2015/0339445).
Regarding claim 21,
Salvat taches the method according to claim 20, but fails to further teach the limitations recited in claim 21.
GRUBY teaches that the plurality of parameters comprises accelerometer data relating to movement of the medical asset through a specified area such that the movement of the medical asset is used to determine the status of the medical asset ([0029] teaches obtaining signals indicative of movements of equipment into and out of a patient's assigned room; [0031] teaches that a positioning system may provide data indicating that an asset is in motion). 
Before the effective filing date of the invention, it would have been obvious to modify the system of Salvat per the teachings of Gruby, using tag data related to movement of the medical asset, in combination with location data, for the purpose of determining a status of the asset such as whether the  asset can be classified as “in use”.
Regarding claim 26,
Salvat taches the method according to claim 20, but fails to further teach the limitations recited in claim 26.
GRUBY teaches that the status of the medical asset is used to compile a profile of the medical asset over time to determine a usage rate of the medical asset ([0032] teaches collecting usage data from the assets wherein the usage data may be used by itself or in combination with some or all of the collected data to determine a utilization rate for each asset, such as the ratio between the number of assets available for use/already in use and the total number of assets, or the raw number of assets in use or not in use at any given time or during any given period of time; and further teaches that the usage rate may be calculated as a function of time or location, or for a particular span of time or particular location.)
Before the effective filing date of the invention, it would have been obvious to modify the system of Salvat per the teachings of Gruby, using received tag data to compile a profile indicative of a medical asset’s rate of usage, for the purpose of  analyzing the usage data with respect to a desired usage rate.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SALVAT (U.S. Pub. 2009/0109033) in view of AFSARIFARD (U.S. Pub. 2017/0095405).
Regarding claim 22,
Salvat teaches the method of claim 20, but fails to expressly teach the further limitations of claim 22.
AFSARIFARD teaches a medical asset whereby the motion of said asset may be monitored (see at least  [0043] and [0044]) and wherein parameter data comprises temperature data relating to a temperature of the medical asset relative to ambient temperature ([0039] teaches that a smart medication container 300  includes one or more sensors 304 configured to track ambient conditions (e.g., temperature, humidity, ambient or “available” light); and [0040] teaches monitoring local temperatures).
Before the effective filing date of the invention, it would have been obvious to modify the Salvat system per the teachings of Afsarifard, including a means for monitoring at least temperature data of the asset relative to ambient temperature, since Afsarifard recognizes that temperature may have an effect on the asset/medication itself or on the intake of a medication.

Claim(s) 30, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRUBY (U.S. Pub. 2015/0339445) in view of SALVAT (U.S. Pub. 2009/0109033).
Regarding claim 30,
Gruby teaches the method of claim 27, but fails to further teach the limitations of claim 30.
SALVAT teaches that the one or more tags receive parameter data from a plurality of sensors ([0009] teaches that the tracking devices can be activated by motion sensors .)
Before the effective filing date of the invention, it would have been obvious to modify the Gruby system such that a tag receives parameter data from a plurality of sensors, for the purpose of activating the tag and alerting the tracking system to the possibility of unauthorized movement.
Regarding claim 36,
Gruby teaches the method of claim 27, but fails to further teach the limitations of claim 36.
SALVAT teaches that the parameter data comprises location data relating to the location of the medical asset ([0058] of Salvat teaches that the location of the asset is preferably determined in a number of ways. The tray or asset can be provided with a RFID tag which can be tracked.)
Before the effective filing date of the invention, it would have been obvious to modify the Gruby system such that the parameter data comprises location data, for the purpose of tracking the movement of the medical asset.
Regarding claim 37,
Salvat teaches a geo-fence defining an area using a plurality of aggregators is used to determine the location data ([0058] teaches that an asset can be provided with a communication device which communicates the location of asset to a main server of the tracking system by utilizing a Geo-fence surrounding the location; at least the “Abstract” teaches that the tracking system utilizes geo-fences established around buildings, thus disclosing a plurality of communicating aggregators, as recited).
Claim(s) 31, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRUBY (U.S. Pub. 2015/0339445) in view of AFSARIFARD (U.S. Pub. 2017/0095405).
Regarding claim 31,
Gruby teaches the method of claim 27,  but fails to further teach the limitations of claim 31.
AFSARIFARD teaches that a medical asset wherein the motion of said asset may be monitored (see at least  [0043] and [0044]) and wherein the asset may be in the form a medication dispenser (see at least figures 2 – 4A), and the profile determines if a medication stored in the medication dispenser is being taken by a patient at a prescribed dosage rate ([0019] teaches a processor which is able to analyze capacitance data and determine whether medicine has been dispensed from the container and, if so, how much medication was dispensed. Afterwards, the smart medication container or another computing device (e.g., mobile phone, tablet, computer, server) may be configured to compare the results to a planned medication regimen to determine a state of compliance.)
Before the effective filing date of the invention, it would have been obvious to modify the Gruby system per the teachings of Afsarifard, including a medication dispenser as a type of medical asset wherein the system is also capable of monitoring when a patient is utilizing the medication dispenser as prescribed, for the purpose of assisting a patient with maintaining compliance with a prescribed dosing schedule, this improving the likelihood of an improved health condition. 


Regarding claim 32,
Afsarifard teaches that movement of the medication dispenser can be detected, including movement associated with opening the medication dispenser ([0043] teaches a motion sensor 402 which generates motion sensor data representing movement of the container 400 wherein the motion sensor data can indicate when tilting, shaking, etc., occur as medication is dispensed from the smart medication container 400).
Regarding claim 35,
Afsarifard teaches that the parameter data comprises temperature data relating to a temperature of the medical asset relative to ambient temperature ([0039] teaches that a smart medication container 300  includes one or more sensors 304 configured to track ambient conditions (e.g., temperature, humidity, ambient or “available” light)).
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689